                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

RALPH RAMOS,                                  No. 2:16-cv-1855 TLN AC P

               Plaintiff,
       v.

S. BOYACK, et al.,
                                              AMENDED ORDER & WRIT OF
               Defendants.                    HABEAS CORPUS AD TESTIFICANDUM
                                      /

Ralph Ramos, CDCR # F-72113, a necessary and material witness in a settlement conference in
this case on November 13, 2018, is confined in California State Prison Sacramento (CSP-SAC),
in the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before U.S. Magistrate Judge Carolyn K. Delaney at the United States District Court, Courtroom
#24, 501 I Street, Sacramento, California 95814, on Tuesday, November 13, 2018 at 9:30 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to participate in the settlement
conference before the United States District Court at the time and place noted above, and from
day to day until completion of court proceedings or as ordered by the court; and thereafter to
return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ on
the Out-To-Court Desk, California State Prison Sacramento.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, California State Prison Sacramento (CSP-SAC), P.O. Box 290002,
Sacramento, California 95671-0002:

WE COMMAND you to produce the inmate named above to participate in the settlement
conference before Magistrate Judge Delaney at the time and place noted above, until completion
of the settlement conference or as ordered by the court; and thereafter to return the inmate to the
above institution.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: November 1, 2018
